Citation Nr: 0911486	
Decision Date: 03/27/09    Archive Date: 04/01/09

DOCKET NO.  07-17 975	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in No. Little 
Rock, Arkansas


THE ISSUE

Whether new and material evidence has been received to reopen 
the Veteran's claim of entitlement to service connection for 
the residuals of bronchopneumonia.  


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESSES AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

B.R. Mullins, Associate Counsel


INTRODUCTION

The Veteran had active service from July 1958 to August 1960.  

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a January 2006 rating decision of the 
Department of Veterans Affairs Regional Office (RO) in North 
Little Rock, Arkansas, denying the Veteran's request to 
reopen his claim of entitlement to service connection for a 
respiratory disorder.  

The Veteran requested and was afforded a Video hearing before 
the undersigned Veterans Law Judge in June 2008.  A written 
transcript of this hearing was prepared and a copy of that 
transcript has been incorporated into the evidence of record.  


FINDINGS OF FACT

1.  The RO's December 1966 decision denying the Veteran's 
claim of service connection for bronchitis, then claimed as 
the residuals of pneumonia, was not appealed, and is 
therefore final.  

2.  Evidence received since the December 1966 final decision 
does not relate to an unestablished fact necessary to 
substantiate the claim for service connection for the 
residuals of bronchopneumonia and does not raise a reasonable 
possibility of substantiating the claim.


CONCLUSIONS OF LAW

1.  The December 1966 rating decision denying service 
connection for the Veteran's bronchitis, then claimed as 
residuals of pneumonia, is final.  38 U.S.C.A. § 7105(b), (c) 
(West 2002); 38 C.F.R. §§ 3.160(d), 20.201, 20.302 (2008).

2.  New and material evidence having not been received, the 
Veteran's claim of entitlement to service connection for 
bronchopneumonia remains closed.  38 U.S.C.A. §§ 5107, 5108, 
7105 (West 2002); 38 C.F.R. § 3.156 (2008).  


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Duty to Notify

VA has a duty to notify and assist veterans in substantiating 
a claim for VA benefits.  38 U.S.C.A. §§ 5100, 5102, 5103, 
5103A, 5107, 5126 (West 2002 & Supp. 2007); 38 C.F.R. 
§§ 3.102, 3.156(a), 3.159 and 3.326(a) (2008).  

Proper notice from VA must inform the Veteran of any 
information and medical or lay evidence not of record (1) 
that is necessary to substantiate the claim; (2) that VA will 
seek to provide; and (3) that the Veteran is expected to 
provide in accordance with 38 C.F.R. § 3.159(b)(1).  This 
notice must be provided prior to an initial unfavorable 
decision on a claim by the RO.  Mayfield v. Nicholson, 444 
F.3d 1328 (Fed. Cir. 2006); Pelegrini v. Principi, 18 Vet. 
App. 112 (2004).  

In addition, the notice requirements apply to all five 
elements of a service-connection claim, including: (1) 
veteran status; (2) existence of a disability; (3) a 
connection between a veteran's service and the disability; 
(4) degree of disability; and (5) effective date of the 
disability.  See Dingess/Hartman v. Nicholson, 19 Vet. App. 
473 (2006).  Further, this notice must include information 
that a disability rating and an effective date for the award 
of benefits will be assigned if service connection is 
awarded.  Id. at 486.  

In claims to reopen, VA must both notify a claimant of the 
evidence and information that is necessary to reopen the 
claim and notify the claimant of the evidence and information 
that is necessary to establish entitlement to the underlying 
claim for the benefit that is being sought.  Kent v. 
Nicholson, 20 Vet. App. 1 (2006).

To satisfy this requirement, VA is required to look at the 
bases for the denial in the prior decision and to provide the 
Veteran with a notice letter that describes what evidence 
would be necessary to substantiate those elements required to 
establish service connection that were found insufficient in 
the previous denial.  

In this case, the notice letter provided to the Veteran in 
October 2005 included the criteria for reopening a previously 
denied claim, the criteria for establishing service 
connection.  While specific information concerning why the 
claim was previously denied was not provided until the 
appealed decision itself, the claim was readjudicated twice 
thereafter.  Cf. Prickett v. Nicholson, 20 Vet. App. 370, 376 
(2006) (the issuance of a fully compliant notification 
followed by readjudication of the claim, such as an statement 
of the case or supplemental statement of the case, is 
sufficient to cure a timing defect).  

The Veteran was also not provided with the Dingess 
requirements (specifically, how disability ratings and 
effective dates are assigned).  However, since the claim is 
being denied, any question as to the appropriate disability 
rating or effective date is moot, and there can be no 
failure-to-notify prejudice to the veteran.  See 
Dingess/Hartman, 19 Vet. App. 473 (2006).

Consequently, the Board finds that adequate notice has been 
provided, as he was informed about what evidence was 
necessary to substantiate the elements required to establish 
service connection that were found insufficient in the 
previous denial.  

Under these circumstances, the Board finds that the 
notification requirements have been satisfied as to both 
timing and content.  Adequate notice was provided to the 
Veteran prior to the transfer and certification of his case 
to the Board that complied with the requirements of 38 U.S.C. 
§ 5103(a) and 38 C.F.R. § 3.159(b).  

There is no statutory duty in this case to assist the veteran 
to develop new and material evidence.  Paralyzed Veterans of 
America v. Secretary of Veterans Affairs, 345 F.3d 1334, 1353 
(Fed. Cir. September 2003) ("[I]n the absence of new and 
material evidence, VA is not required to provide assistance 
to a claimant attempting to reopen a previously disallowed 
claim, including providing a medical examination or obtaining 
a medical opinion.").


New and Material Evidence

Relevant Laws and Regulations  

In January 2006, the RO denied the Veteran's request to 
reopen his claim of service connection for the residuals of 
bronchopneumonia (hereinafter referred to as a "respiratory 
disorder").  

Governing regulations provide that an appeal consists of a 
timely filed notice of disagreement in writing and, after a 
statement of the case has been furnished, a timely filed 
substantive appeal.  38 C.F.R. § 20.200.  Rating actions from 
which an appeal is not timely perfected become final.  38 
U.S.C.A. § 7105; 38 C.F.R. § 20.1103.  In general, Board 
decisions which are unappealed become final.  38 U.S.C.A. § 
7104; 38 C.F.R. § 20.1100.  

A final decision cannot be reopened unless new and material 
evidence is presented.  38 U.S.C.A. § 5108.  The Secretary 
must reopen a finally disallowed claim when new and material 
evidence is presented or secured with respect to that claim.  
Knightly v. Brown, 6 Vet. App. 200 (1994).  

New evidence means existing evidence not previously submitted 
to agency decision-makers.  Material evidence means existing 
evidence that, by itself or when considered with previous 
evidence of record, relates to an unestablished fact 
necessary to substantiate the claim.  New and material 
evidence can be neither cumulative nor redundant of the 
evidence of record at the time of the last prior final denial 
of the claim sought to be reopened and it must raise a 
reasonable possibility of substantiating the claim.  38 
C.F.R. § 3.156(a).  

Only evidence presented since the last final denial on any 
basis (either upon the merits of the case, or upon a previous 
adjudication that no new and material evidence has been 
presented) will be evaluated in the context of the entire 
record.  Evans v. Brown, 9 Vet. App. 273 (1996).  

For the purpose of establishing whether new and material 
evidence has been received, the credibility of the evidence, 
but not its weight, is to be presumed.  Justus v. Principi, 3 
Vet. App. 510, 513 (1992).  

Facts and Analysis

The Veteran was denied service connection for the residuals 
of pneumonia in a December 1966 rating decision.  The RO 
noted that the Veteran was hospitalized for a respiratory 
disorder during his military service (consistent with early 
bronchopneumonia) in 1958.  Further, the RO noted that there 
was contemporaneous evidence of record indicating that the 
Veteran was diagnosed with chronic bronchitis in October 
1966, but found the evidence failed to indicate that this 
chronic bronchitis was etiologically related to the Veteran's 
military service.  The RO also noted that there was no 
indication that the Veteran suffered recurring symptoms (of 
the treated respiratory disorder) in service and no residuals 
were noted on separation, essentially saying that a 
continuity of symptomatology had not been established.    

That said, none of the evidence submitted by the Veteran 
since the December 1966 rating decision addresses this 
evidentiary deficiency.  VA has received extensive private 
medical records, dating from December 1991 to the present.  
According to these records, the Veteran has frequently sought 
treatment for symptoms such as coughing and malaise.  In 
December 1991, the Veteran was diagnosed with either acute 
viral syndrome or possible early sinusitis.  A record from 
May 1993 indicates that the Veteran underwent a lobectomy in 
1987 after acquiring a fungal infection known as 
blastomycosis.  Subsequent treatment notes from 2002 to the 
present assign a diagnosis of chronic bronchitis, persistent 
bronchitis, or chronic obstructive pulmonary disease (COPD).  
Therefore, all of the evidence received by VA suggests that 
the Veteran has suffered from a respiratory disorder since 
1987 when he was treated for blastomycosis.  

The RO did not deny the Veteran's claim in December 1966 for 
lack of evidence establishing that the Veteran had a current 
respiratory disorder, however.  In fact, the RO more or less 
conceded this point in the December 1966 rating decision, 
noting that the Veteran was diagnosed with chronic bronchitis 
during his October 1966 VA examination.  Rather, the 
Veteran's claim was denied for lack of medical evidence 
linking the Veteran's post-service diagnosis of a respiratory 
disorder to his military service, including his in-service 
treatment for a respiratory disorder in 1958.  Presently, no 
such evidence has been received by VA.  

In fact, the only competent medical evidence addressing 
whether there is a nexus between these disorders and the 
Veteran's military service suggests there is no nexus.  In 
April 2007, the Veteran was afforded a VA respiratory 
examination.  According to the VA examiner, the Veteran was 
suffering from chronic bronchitis and emphysema.  The 
examiner noted that since there was nothing in the service 
medical records to substantiate repeated episodes of 
bronchitis or pneumonia during military service, among other 
things, it was more likely than not that his respiratory 
disorders developed over time rather than as a result of his 
military service.  As this evidence is against the Veteran's 
claim of service connection, it is not material, and does not 
justify reopening the Veteran's claim.  

The record also contains a Social Security Administration 
(SSA) record from November 2005.  According to the history 
section of the Veteran's general physical examination, the 
Veteran indicated that he had suffered from shortness of 
breath since his separation from the military.  The medical 
records from the SSA do not provide any support for this 
contention, so it appears to have been based on the Veteran's 
own statements.  The mere recitation of a veteran's self-
reported lay history, however, does not constitute competent 
medical evidence of diagnosis or causality.  See LeShore v. 
Brown, 8 Vet. App. 406 (1996).  Therefore, this does not 
qualify as competent medical evidence relating the Veteran's 
current respiratory disorder to his military service.  

Finally, the Veteran has submitted numerous lay statements 
indicating that his current respiratory disorder is related 
to his military service.  According to the Veteran's June 
2005 request to reopen his claim of service connection, the 
Veteran reported having suffered from a respiratory disorder 
since 1958.  The Veteran also suggested in his June 2008 
hearing testimony that he has suffered from a chronic 
respiratory disorder since his military service.  

However, the Veteran is not competent to offer such a medical 
opinion in this case.  While a layperson is competent to 
testify to matters not requiring medical expertise, such as 
symptoms of pain or shortness of breath, he is generally not 
capable of opining on matters requiring medical knowledge.  
Routen v. Brown, 10 Vet. App. 183, 186 (1997); see also 
Bostain v. West, 11 Vet. App. 124, 127 (1998) (citing 
Espiritu v. Derwinski, 2 Vet. App. 492 (1992) (a layperson 
without the appropriate medical training and expertise is not 
competent to provide a probative opinion on a medical matter, 
to include a diagnosis of a specific disability and a 
determination of the origins of a specific disorder)).  
Therefore, the Veteran is not competent to provide an opinion 
linking his current respiratory disorders to his military 
service.  As such, VA has received no competent evidence 
addressing the evidentiary deficiency that resulted in the 
December 1966 denial - namely, there is still no evidence 
linking a current disorder to the Veteran's military service.  

As a final matter, the Board notes that the evidence of a 
1987 lobectomy following a diagnosis of blastomycosis is 
evidence that is against the Veteran's claim of service 
connection.  There is no medical evidence of record 
suggesting that the Veteran suffered from a respiratory 
disorder after the October 1966 diagnosis until the 1987 
diagnosis of blastomycosis.  Blastomycosis is a disease 
caused by inhalation of the spores of the Blastomyces 
dermatitidis fungus, and symptoms may appear within 3 to 15 
weeks after exposure according to the Department of Health 
and Human Services Centers for Disease Control and 
Prevention.  See 
http://www.cdc.gov/nczved/dfbmd/disease_listing/blastomycosis
_gi.html.  The Veteran was not diagnosed with this disease 
until more than 20 years after his separation from service.  
This evidence is against the Veteran's claim of service 
connection, as it suggests an intervening cause of the 
Veteran's current respiratory disorder.  

On the whole, none of the competent medical evidence received 
since the prior denial of the claim suggests that the 
Veteran's current respiratory disorder was incurred in 
service or is related to his 1958 in-service hospitalization 
for bronchitis or tonsillitis.  As such, it does not relate 
to an unestablished fact necessary to substantiate the claim 
and does not raise a reasonable possibility of substantiating 
the claim.

Since the preponderance of the evidence is against the claim, 
the provisions of 38 U.S.C. § 5107(b) regarding reasonable 
doubt are not applicable.  The Veteran's claim of service 
connection for a respiratory disorder remains closed.  


ORDER

New and material evidence has not been received, and the 
Veteran's claim of service connection for the residuals of 
bronchopneumonia, is not reopened.  



____________________________________________
J. A. MARKEY 
Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


